PER CURIAM.
Action in the Franklin Common- Pleas by D. A. Taylor to recover of Joseph Katona an amount due for labor and material. Harry Welnitz was made party defendant because of sub-contractors lion in amount of $138.26. Said Welnitz in his answer and cross petition set up said claim of $138.26 which claim was practically undisputed. The answer of Katona contained a cross petition for damages in amount *172of $1234; The jury returned a verdict for Taylor in the amount of $549.33, the full amount prayed for, disallowing the claim of Katona.
Attorneys — Harry A. Clark for Katona; Be-atty, Houck, Myers and Sillman for Taylor; all of Columbus.
The trial court, in rendering judgment upon the verdict, deducted from Taylor’s claim as allowed by the jury, the amount of the subcontractor’s claim, rendering judgment in fav- or of Taylor for the net amount, and also rendered judgment in favor of Welnitz for the full amount due him. Katona prosecuted error to this court, excepting to the charge of the court regarding the claim of Welnitz. The Court of Appeals held:
1. Although the charge*of the court regarding said claim was correct, the jury disregarded said charge and allowed the entire claim of Taylor and made no finding on the claim of Welnitz.
2. In view of the fact that the court in rendering judgment corrected this omission of the jury, Katona *was in no way prejudiced thereby and no foundation for reversal arose out of the error or omission of the jury in this respect.
Judgment affirmed.